ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered.
Response to Amendment
The amendments made to claims 1, 19, and 20 in the response filed 7/12/21 is acknowledged.
Claims 1, 2, 4-10, 12, 15-17, 19, and 20 are pending in the application, with claims 16 and 17 withdrawn.
Claims 1, 2, 4-10, 12, 15, 19, and 20 are examined below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second tensioning device in claim 20 (according to fig. 11 and [172], the tensioning devices are cables secured to the belt members).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Cassell on 10/18/21.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): A hip orthosis, comprising: 
a garment adapted to secure about a user's hip, the garment including a main body configured to extend over [[the]] thighs and hips of the user, a waist band located at an uppermost portion of the main body, and first and second lower bands located at a lowermost portion of the main body and corresponding to first and second thigh portions of the main body; 
an exorotation strap having a first end securing to the garment and a second end securing to a wrap adapted to secure about one of the user's legs, the exorotation strap spiraling between the garment and the wrap, the wrap extending over the first thigh portion of the garment and proximate to the first lower band; 
first and second belt members having first ends each joined by permanent stitching to opposed first and second posterior sides of the garment at first and second joints, respectively, the first ends of the first and second belt members at the first and second joints being spaced apart by a clearance and separated by a  midline of the garment adapted to correspond to a midsagittal plane of the user, and the first and second belt members extending freely from the first and second joints such that second ends of the first and second belt members are arranged to connect on an anterior side of the garment, the first and second belt 
wherein at least one of the first and second belt members defines  a slit at a posterior side thereof and through which the first end of the exorotation strap extends, such that a tab at the first end of the exorotation strap secures to an anchor on the respective first or second posterior side of the garment adjacent the respective stitched first or second joint .
Claims 2, 4, 6-8, 16, and 17 (Currently Cancelled by Examiner)
Claim 19 (Currently Amended by Examiner): A hip orthosis, comprising: 
a garment adapted to secure about a user's hip; 
an exorotation strap having a first end securing to the garment and a second end securing to a wrap adapted to secure about one of the user's legs, the exorotation strap spiraling between the garment and the wrap; 
first and second belt members having first ends each joined by permanent stitching to opposed first and second posterior sides of the garment at first and second joints, respectively, the first ends of the first and second belt members at the first and second joints being spaced apart by a clearance and separated by a  midline of the garment adapted to correspond to a midsagittal plane of the user, and the first and second belt members extending freely from the first and second joints such that second ends of the first and second belt members are arranged to connect on an anterior side of the garment, the first and second belt members located proximate [[the]]a waist band, the exorotation strap extending underneath the first belt member, the first and second belt members each being arranged to wrap about the user's right and left hips including the trochanters of such right and left hips; 

wherein the first belt member extends over at least a segment of the exorotation strap; 
wherein at least one of the first and second belt members defines  a slit at a posterior side thereof and through which the first end of the exorotation strap extends, such that a tab at the first end of the exorotation strap secures to an anchor on the respective first or second posterior side of the garment adjacent the respective stitched first or second joint .
Claim 20 (Currently Amended by Examiner): A hip orthosis, comprising: 
a garment adapted to secure about a user's hip; 
an exorotation strap having a first end securing to the garment and a second end securing to a wrap adapted to secure about one of the user's legs, the exorotation strap spiraling between the garment and the wrap; 
first and second belt members having first ends each joined by permanent stitching to opposed first and second posterior sides of the garment at first and second joints, respectively, the first ends of the first and second belt members at the first and second joints being spaced apart by a clearance and separated by a  midline of the garment adapted to correspond to a midsagittal plane of the user, and the first and second belt members extending freely from the first and second joints such that second ends of the first and second belt members are arranged to connect on an anterior side of the garment, the first and second belt members located proximate [[the]]a waist band, the exorotation strap extending underneath the first belt member, the first and second belt members each being arranged to wrap about the user's right and left hips including the trochanters of such right and left hips; 
a compression system at a posterior 
wherein  the first tensioning device extends over the first belt member; 
wherein at least one of the first and second belt members defines  a slit at a posterior side thereof and through which the first end of the exorotation strap extends, such that a tab at the first end of the exorotation strap secures to an anchor on the respective first or second posterior side of the garment adjacent the respective stitched first or second joint .

Reasons for Allowance
Claims 1, 5, 9, 10, 12, 15, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 19, and 20, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a hip orthosis, comprising: a garment adapted to secure about a user's hip, an exorotation strap having a first end securing to the garment and a second end securing to a wrap adapted to secure about one of the user's legs, the exorotation strap spiraling between the garment and the wrap, first and second belt members having first ends each joined by permanent stitching to opposed first and second posterior sides of the garment at first and second joints, respectively, the first ends of the first and second belt members at the first and second joints being spaced apart by a clearance and separated by a midline of the garment adapted to correspond to a midsagittal plane of the user, and the first and second belt members extending freely from the first and second joints such that second ends of the first and second belt members are arranged to connect on an anterior 
Regarding the most recently applied prior art references Paulos US 2012/0270708 A1 and Earl US 5,465,428, while Paulos discloses an exorotation strap 460 securing to a wrap 420 on a garment (figs. 4A/B, strap 460 spiraling around the shorts to secure to band 420), and Earl teaches first and second belt members 12 with an attached strap 42 (fig. 2, strap 42 extending through the general opening of waist-encircling member 12, which comprises a left and right wing/belt), neither reference discloses or teaches first and second belt members having first ends each joined by permanent stitching to opposed first and second posterior sides of the garment at first and second joints, respectively, the first ends of the first and second belt members at the first and second joints being spaced apart by a clearance and separated by a midline of the garment adapted to correspond to a midsagittal plane of the user, wherein at least one of the first and second belt members defines a slit at a posterior side thereof and through which the first end of the exorotation strap extends, such that a tab at the first end of the exorotation strap secures to an anchor on the respective first or second posterior side of the garment adjacent the respective stitched first or second joint. Particularly, the limitation “wherein at least one of the first and second belt members defines a slit at a posterior side thereof and through which the first end of the exorotation strap extends, such that a tab at the first end of the exorotation strap secures to an anchor on the respective first or second posterior side of the garment adjacent the respective stitched first or second joint” links a multitude of elements (namely, the first and second belt members, the exorotation strap, the garment, a tab and anchor, and the stitched first or second joint) in a manner that is not discloses or taught by .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Parkison US 1,727,668 discloses an abdominal support with belt members separated by a clearance
Lehman US 3,441,027 discloses a support with belt members separated by a clearance and tensioning bands
Barile et al. US 5,267,928 discloses a rehabilitation device comprising shorts with a strap that winds around the leg
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Examiner, Art Unit 3786